            Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 1 of 11


                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 HELEN STOKES, on behalf of herself
 and all other similarly situated,

                        Plaintiffs,

 v.                                                   Case No. 2:15-cv-01520-JP

 REALPAGE, INC.,

                        Defendant.


 JAMES JENKINS, individually and on
 behalf of all others similarly situated,

                        Plaintiffs,
                                                      Case No. 2:15-cv-03894-JP
 v.

 REALPAGE, INC.,

                        Defendant.


                    DEFENDANT’S OPPOSITION TO MOTION FOR
                  APPROVAL OF SECOND DISTRIBUTION TO CLASS

       Defendant, RealPage, Inc. (“RealPage” or “Defendant”), by and through its counsel of

record, submits this Opposition to the Motion for Approval of Second Distribution to Class brought

by Plaintiffs Helen Stokes and James Jenkins (collectively, “Plaintiffs”).

                               I.      STATEMENT OF FACTS

       A.      Plaintiffs’ Agreement to and the Court’s Approval of the Class Action
               Settlement.

       On June 30, 2017, the Plaintiffs and RealPage entered into a Settlement Agreement in this

Action which provided for the certification of three Settlement Classes (ECF 51-2).           The

Settlement Agreement was approved by and executed by all parties to this action and their

respective counsel of record (ECF 51-2).
            Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 2 of 11


       This Court preliminarily approved the settlement on August 3, 2017 (ECF 55). On August

29, 2017, the court entered an Order approving revised forms of notice to the Settlement Classes

(ECF 58). Pursuant to the Court’s Orders, notice of the pendency of this action, the terms of the

proposed settlement, the opportunity to opt out, object or participate, and the date of the February

6, 2018 final approval hearing was directed to 21,607 individuals by email and first-class mail

(ECF 61). Based on this notice, only two class members requested to be excluded from the

settlement (ECF 61). No objections were filed to the settlement (ECF 61).

       On January 26, 2018, Plaintiffs moved the Court for an Order granting final approval of

the settlement (ECF 61). On February 6, 2018, this Court held a detailed fairness hearing and

granted Plaintiff’s request for final approval of the settlement and made the following specific

findings:

               “The Settlement Agreement was arrived at as a result of arms-length negotiations

                conducted in good faith by counsel for the parties, and is supported by the Class

                Representatives.”

               “The settlement as set forth in the Settlement Agreement is fair, reasonable and

                adequate to the members of the Settlement Classes in light of the complexity,

                expense and duration of litigation and the risks involved in establishing liability,

                damages and in maintaining the class action through trial and appeal.”

               “The Settlement Agreement submitted by the parties is finally approved pursuant

                to Rule 23(e) of the Federal Rules of Civil Procedure as fair, reasonable and

                adequate and in the best interests of the Classes and the parties are directed to

                consummate the Settlement Agreement in accordance with its terms.

(ECF 63).

       B.       The Jointly Submitted and Court-Approved Cy Pres Award.

                                                 2
            Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 3 of 11


       Pursuant to Section 8.3.2 of the Settlement Agreement, after distribution of settlement

payments to class members, “[a]ny checks not cashed within 90 days of delivery (or any checks

that were undeliverable) shall revert to the respective escrow account on which they were to be

drawn.” (ECF 51-2.) “If any monies remain after reimbursing Defendant for the CAFA notices,

the remaining funds shall be paid to the Actual Innocence Clinic at The University of Texas School

of Law, a non-profit entity, and which the Parties jointly submit to the Court for approval as a cy

pres award in this action.” (ECF 51-2.)

       On June 21, 2018, ALCS mailed settlement checks totaling $628,857.28 to the 4,749

Settlement Class Members approved to receive payment (ECF 68-1). As of November 5, 2018,

well over 90 days after the distribution of settlement payments to class members, a total of 2,924

Settlement Class Member checks totaling $386,310.91 had been presented for payment (ECF 68-

1).    As of November 5, 2018, there is a total of $263,758.91 remaining in the Settlement Fund

which, according to the Settlement Agreement, should be distributed for the settlement

administrator’s W-9 solicitation costs, RealPage’s CAFA costs, and for the cy pres payment to the

Actual Innocence Clinic at The University of Texas School of Law. (ECF 51-2.)

       Instead, however, Plaintiff filed the instant motion on November 7, 2018 requesting that

the Court approve a second distribution of settlement payments to a small subset of class members

(i.e., 49 of 111 Expungement Class Members and 2,875 of 4,690 Source Class Members). (ECF

68 and 68-1).

                                      II.    ARGUMENT

       A.       Plaintiffs Have No Standing to Move the Court for an Order Modifying the
                Terms of the Previous Approved Class Settlement to Redistribute Remaining
                Funds in Favor of Participating Class Members.

       It is well-established that no individual class member has a property interest in any

unclaimed settlement funds. See, e.g., Keepseagle v. Vilsack, 102 F.Supp.3d 306, 315 (D.D.C.


                                                3
          Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 4 of 11


2015); see also Diamond Chem. Co. v. Akzo Nobel Chems. B.V., 517 F.Supp.2d 212, 217

(D.D.C.2007) (quoting Powell v. Georgia–Pacific Corp., 843 F.Supp. 491, 495 (W.D.Ark.1994),

aff’d, 119 F.3d 703, 706 (8th Cir.1997) (“neither party has a legal right to the unclaimed funds”));

Wilson v. Southwest Airlines, 880 F.2d 807, 811 (5th Cir.1989) (“We agree with the district court

that ... none of the parties in this case has a legal right to the balance of the fund.”); In re Folding

Carton Antitrust Litig., 744 F.2d 1252, 1254 (7th Cir.1984) (“we agree that neither the plaintiff

class nor the settling defendants have any right to the reserve fund”); In re Motorsports

Merchandise Antitrust Litig., 160 F.Supp.2d 1392, 1393 (N.D.Ga.2001) (“Neither the class

members nor the settling defendants have any legal right to unclaimed or excess funds.”)

(alteration and quotation marks omitted). Indeed, once a settlement agreement is final, “all class

members who presented their claims received the full payment due them, and those who did not

present claims have waived their legal right to do so. Thus, the class has no further legal rights in

the fund.” Wilson, supra, 880 F.2d at 811–12.

        Professor Rubenstein echoes this position in the most recent edition of Newberg on Class

Actions. Although there is some dispute over the property status of unclaimed funds, “most courts

start from the proposition that neither the plaintiff class nor the settling defendants have any right

to the unclaimed or excess funds.” Newberg on Class Actions § 12:28 (5th ed. 2014) (quotation

marks omitted). The argument that unclaimed settlement funds are property of the class is

problematic, he posits:

        “The premise that the recovery fund is the property of the plaintiff class is not quite right
        because the settlement fund does not truly belong to the class as a whole, but rather to the
        class members individually. When a class member does not claim her share of the fund, it
        is not at all obvious that her share therefore belongs to the other class members. If, for
        example, the government distributed a tax refund to a group of taxpayers but some did not
        cash their checks, no one would seriously propose that the unclaimed funds are the property
        of, and should be distributed pro rata to, those other citizens who received tax refunds....
        Additionally, an individual's presence as a class member in a class action hardly expands
        her property rights to include the property of the other class members. Even if it is the case
        that the claiming class members have received less than the full value of their claims by
                                                   4
           Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 5 of 11


        the settlement, that fact does not magically make the nonclaimants’ property theirs.” Id. §
        12:30.

Thus, it is clear that once a settlement has been finalized and approved by the Court, none of the

class members, including class plaintiffs, has any property interest in any unclaimed settlement

funds, especially those which have been previously agreed upon to be distributed to a cy pres

recipient. See, e.g., Keepseagle, supra, 102 F.Supp.3d at 315.

        In this regard, none of the class members in this action, including the class representatives,

has any standing to move the Court for an order modifying a previously approved settlement

agreement to grant any of the class members new property interests in undistributed settlement

funds. Plaintiffs’ motion must be denied on this basis alone as a matter of law.

        Indeed, Plaintiffs provide no legal authority whatsoever to contradict the above-established

precedent, nor do they provide any legal authority that even remotely supports their request to

modify the Court’s previously approved settlement. The only case Plaintiffs’ motion cites to is In

re Baby Prod. Antitrust Litig., 708 F.3d 163 (3d Cir. 2013), but that case is completely inapplicable

to this action.

        As a preliminary matter, In re Baby Prod. Antitrust Litig. involved an appeal brought by

multiple class members who had previously filed objections to a class settlement that was

subsequently approved over their objections. The objectors collectively and timely appealed the

approval of the class settlement to the Third Circuit Court of Appeals before the settlement was

funded and distributed to class members.         The action did not involve a District Court’s

modification of a previously unopposed and non-objected to settlement in order to redistribute

funds that had been designated for other class members to a subset of other class members.

        In stark contrast to In re Baby Prod. Antitrust Litig., none of the class members in the

instant action filed any objections to the class settlement and no other objectors, class members,

parties, or counsel raised any concerns at the fairness hearing relating to the appropriateness of the
                                                  5
             Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 6 of 11


settlement payment terms or the cy pres award included in the Settlement Agreement. Rather, by

the express terms of the Settlement Agreement, the settlement payment terms and cy pres award

were mutually agreed to and jointly submitted to the Court for approval by both Plaintiffs and

Defendant.

        Further, nearly 3,000 class members (including Plaintiffs) have already cashed their

settlement checks waiving any ability for them to now demand additional payments from either

Defendant or the settlement funds. See, e.g., Keepseagle, supra, 102 F.Supp.3d at 314 (“Those

who participated in the Settlement Agreement's process assented to the extinction of their legal

claims through their participation.”)

        Thus, because Plaintiffs previously agreed to the terms of settlement and because none of

the class members objected to the settlement, no class members including the Plaintiffs have

standing to now move the Court for an order modifying the terms of the Settlement Agreement

which this Court painstakingly reviewed and ultimately approved based on Plaintiffs’ own prior

motion for approval. Id. at 313 (holding that class members’ legal claims are extinguished when a

class-action settlement is approved).

        Accordingly, Plaintiffs’ motion must be denied.

        B.        There Are No Grounds to Support Modifying the Court’s Previously
                  Approved Settlement to Issue a Second Settlement Distribution.

        Plaintiffs’ motion also fails because there are no other grounds that justify modifying the

Court’s previously approved settlement to avoid the agreed upon distribution plan and instead

issue a second payment to a small subset of class members. As noted, the only authority cited in

support of Plaintiffs’ request is In re Baby Prod. Antitrust Litig., which is distinguishable from the

instant action.

        In In re Baby Prod. Antitrust Litig., the Third Circuit Court of Appeals vacated the District

Court’s approval of a class settlement “because it did not have the factual basis necessary to
                                                  6
          Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 7 of 11


determine whether the settlement was fair to the entire class.” Id. at 175. Specifically, the District

Court “did not know the amount of compensation that will be distributed directly to the class.”

Ibid. After payment of attorneys’ fees and expenses, the $35.5 million settlement agreement

provided that only $3 million of the remaining $21.5 million would be distributed to class

members, with the other $18.5 million going to cy pres recipients. Ibid. That is, the approved

settlement was going to result in only 8% of the settlement fund being paid to class members, 40%

of the settlement fund being paid to attorney fees’ and expenses; and 52% of the settlement fund

being paid to cy pres recipients. Id. at 169. The Third Circuit noted that while the claims period

had already closed, counsel did not provide this necessary and vital information to the Court which

would have revealed this grossly inequitable distribution scheme. Id. at 175.

       This is vastly different from the instant action where the majority of the settlement funds

at issue have already been paid out and where it is undisputed that the settlement class members

received the largest share of the settlement funds (i.e., more than class counsel and more than the

remaining cy pres distribution). Moreover, the Court in this case had all the information presented

at the prior fairness hearing that it needed in order to properly assess the fairness of the settlement

in this action including, without limitation, the specific dollar amounts designated for both the

Expungement and Source Settlement Classes, the individual caps on class payments to both types

of class members, the total number of Expungement and Source Settlement Class Members to be

served with notice, and the approximate amount expected to be incurred by the settlement

administrator. (ECF 61 and 61-1.) From these figures, the Court was able to determine the

expected settlement payments to class members and that any remainder was properly distributed

to the jointly proposed cy pres recipient.

       The lack of information that was present in the In re Baby Prod. Antitrust Litig. simply is

not present in this case. There are also no other factual or legal bases asserted by Plaintiffs or any


                                                  7
             Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 8 of 11


other class member to support the requested supplemental distributions in this case. Therefore,

there is no basis on which to modify the Court’s previously approved settlement and Plaintiffs’

motion must be denied.

        C.       Plaintiffs’ Requested Distributions Exceed the Agreed-Upon Consideration to
                 Class Members and Therefore Constitutes an Amendment to the Settlement
                 Agreement that Is Opposed by Defendant.

        Plaintiffs’ request for a second distribution to class members must also be denied because

the requested supplemental distribution payments exceed the agreed-upon consideration to

settlement class members and therefore constitutes a material amendment to the Settlement

Agreement that is opposed by Defendant RealPage. For example, Section 5.3.2 of the Settlement

Agreement provides that “Expungement Settlement Class Members shall each receive equal

distributions from the Expungement Settlement Fund not to exceed One Thousand One Hundred

Dollars ($1,100.00) per Expungement Settlement Class Member.” (ECF 51-2.)

        However, the prior distribution that was paid out to Expungement Settlement Class

Members on June 21, 2018 was $689.56 per class member. Plaintiffs now request an additional

$684.72 be paid to each Expungement Class Member (ECF 68). The requested second distribution

would make the total distribution to Expungement Class Members $1,374.28 per person, which is

approximately 25% more per class member than what Defendant RealPage expressly agreed to

pay individual class members in the Settlement Agreement.1

        Thus, if the Court grants the Plaintiffs’ motion, the small subset of participating class

members will actually receive a greater recovery than what Defendant had agreed to provide




1
  Similarly, Section 6.3.2 of the Settlement Agreement provided that “Source Settlement Class Members shall each
receive equal distributions from the Source and Chart Settlement Fund not to exceed Two Hundred Dollars
($200.00) per Source Settlement Class Member.” (ECF 51-2.) The prior distribution that was paid out to Source
Settlement Class Members on June 21, 2018 was $125.37 per class member. Plaintiffs now request an additional
$76.40 be paid to each Source Class Member (ECF 68) making the total distribution to Source Class Members
$201.77.
                                                        8
          Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 9 of 11


individual class members and would violate the express limitations that Defendant contracted for

on class member remuneration for specific claims. There is no legal or factual basis to support

this unilateral modification of the previously approved Settlement Agreement. Indeed, there is no

legal authority that authorizes a court to compel a party to a previously agreed upon contract to

amend its prior agreed-to consideration against its will. Such a principal is contrary to the

fundamental tenants of contract law. Rather, the express terms of the previously agreed to

Settlement Agreement should be upheld and enforced as they were previously negotiated,

consented to, and approved by the Court and class members. Again, it cannot be overstated that,

unlike in In re Baby Prod. Antitrust Litig., there were no objections to the settlement in this action

nor any other settlement concerns raised by any other class member or by plaintiffs at the fairness

hearing or at any other time prior to approval of the settlement, the distribution of the settlement

payments, and the class members’ respective cashing of those settlement payments.

       Accordingly, because the requested second distribution payments exceed the previously

agreed-upon, court-approved, and noticed settlement payment amounts and because they

constitute a material amendment to the Settlement Agreement which Defendant opposes,

Plaintiffs’ motion must be denied.

                                      III.    CONCLUSION

       WHEREFORE, Defendant, RealPage, Inc., respectfully requests that the Court deny

Plaintiffs’ Motion for Approval of Second Distribution to Class, and instead require compliance

with the express terms of the settlement agreement that the parties previously agreed to and which

the court previously approved.




                                                  9
        Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 10 of 11


                              Respectfully submitted,

                              REALPAGE, INC.

                              By its attorneys,

Dated: November 28, 2018      /s/ Ronald I. Raether, Jr.
                              Mark Alan Aronchick
                              Sharon F. McKee
                              Hangley Aronchick Segal Pudlin & Schiller
                              One Logan Square, 27th Floor
                              18th & Cherry Streets
                              Philadelphia, PA 19103-6933
                              Telephone: 215.496.7002, 7060
                              Facsimile: 215.568.0300
                              Email: maronchick@hangley.com, smckee@hangley.com


                              Ronald I. Raether, Jr. (admitted pro hac vice)
                              TROUTMAN SANDERS LLP
                              5 Park Plaza, Suite 1400
                              Irvine, CA 92614
                              Telephone: 949.622.2722
                              Facsimile: 949.622.2739
                              ronald.raether@troutmansanders.com
                              Attorneys for RealPage, Inc.




                                        10
            Case 2:15-cv-03894-JP Document 56 Filed 11/28/18 Page 11 of 11


                                   CERTIFICATE OF SERVICE

           I certify that on the 28th day of November, 2018, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:


                                       James A. Francis, Esq.
                                        John Soumilas, Esq.
                                       David A. Searles, Esq.
                                      Lauren KW Brennan, Esq.
                                    FRANCIS & MAILMAN, P.C.
                                    Land Title Building 19th Floor
                                         100 S. Broad Street
                                       Philadelphia, PA 19110
                                      Telephone: 215-735-8600
                                      Facsimile: 215-940-8000

                                   Sharon M. Dietrich, Esq.
                              COMMUNITY LEGAL SERVICES, INC.
                                      1424 Chestnut St.
                                   Philadelphia, PA 19102
                                  Telephone: 215-981-3700

                                   Counsel for Plaintiff, Helen Stokes




                                                        /s/ Ronald I. Raether, Jr.
                                                        Ronald I. Raether, Jr.




28916661




                                                   11
